Citation Nr: 0510581	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  00-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
retropatellar pain syndrome of the left knee.

2.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the left knee.

3.  Entitlement to a rating higher than 20 percent for 
retropatellar pain syndrome of the right knee.

4.  Entitlement to a rating higher than 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that awarded service connection and a 10 percent 
rating each for retropatellar pain syndrome of the left knee, 
retropatellar pain syndrome of the right knee, and chronic 
low back pain.  The veteran disagreed with the ratings 
assigned to these disabilities.  He testified at a hearing 
before the Board that was held at the RO in February 2002.  
In May 2003, the Board remanded the appeal for additional 
development.

In a December 2003 supplemental statement of the case, the RO 
recharacterized the chronic low back claim as one involving 
mild central disk bulge of L5-S1 with pain.  In June 2004, 
the RO increased the ratings for retropatellar pain syndrome 
of the left knee to 30 percent; retropatellar pain syndrome 
of the right knee to 20 percent; and the chronic low back 
disability to 20 percent.  In the June 2004 rating decision, 
the RO also awarded service connection and a 10 percent 
rating for degenerative joint disease of the left knee in the 
June 2004 rating decision.  The veteran continues to seek 
higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  All necessary notices due to the veteran have been 
provided, and all relevant evidence necessary for an 
equitable disposition of the claims has been obtained.  

2.  Retropatellar pain syndrome of the left knee is 
manifested by severe recurrent subluxation of the knee joint, 
with abnormal gait.

3.  Degenerative joint disease of the left knee is manifested 
by constant pain and mild to moderate limitation of motion 
due to pain, with normal range of motion absent consideration 
of pain.

4.  Retropatellar pain syndrome of the right knee is 
manifested by moderate recurrent subluxation of the knee 
joint, less than on the left, with abnormal gait.

5.  The veteran's service-connected low back disability (mild 
central disc bulge of L5-S1 with pain) was manifested by mild 
to moderate limitation of motion and moderate, recurring 
attacks with muscle spasms.  It has also been manifested by 
muscle spasm with abnormal gait, forward flexion between 30 
degrees and 60 degrees, but not by incapacitating episodes 
between four and six weeks that have required bed rest (as 
prescribed by a doctor).


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
retropatellar pain syndrome of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2004)

2.  The criteria for a rating higher than 10 percent for 
degenerative joint disease of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 
(2004).

3.  The criteria for a rating higher than 20 percent for 
retropatellar pain syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2004)

 4.  The criteria for a rating higher than 20 percent for a 
low back disability (mid central disc bulge of L5-S1 with 
pain) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5236, 5243 (2004); 38 C.F.R. § 4.71a, DC 5292, 5293 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

However, the veteran timely appealed the ratings initially 
assigned for the disabilities on appeal on the original 
grants of service connection.  Thus, the Board must consider 
entitlement to "staged ratings" for different degrees of 
disability since the original grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

1, 2, and 3.  Left and right knee disabilities

Service connection is in effect for retropatellar pain 
syndrome of the left knee (now rated 30 percent), 
degenerative joint disease of the left knee (now rated 10 
percent), and retropatellar pain syndrome of the right knee 
(now rated 20 percent).  The veteran seeks higher ratings.   

Mere pain, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

As noted previously, in June 2004, the RO also awarded 
service connection and a 10 percent rating for degenerative 
joint disease of the left knee.  The disability rating for 
this aspect of the veteran's left knee disability 
(degenerative joint disease) is predicated under the criteria 
relating to arthritis.  

Under 38 C.F.R. § 4.71a, DC 5003 (2004), degenerative or 
traumatic arthritis, established by X-ray findings, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups will warrant a 10 
percent rating.  Absent limitation of motion, a 20 percent 
rating is warranted for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

A 0 percent rating is warranted when leg flexion is limited 
to 60 degrees.  A 10 percent rating is warranted when leg 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when leg flexion is limited to 30 degrees.  A 30 
percent rating is warranted when leg flexion is limited to 15 
degrees; this rating is the maximum available rating under 
this diagnostic code.  38 C.F.R. § 4.71a, DC 5260 (2004).

A 0 percent rating is warranted when leg extension is limited 
to 5 degrees.  A 10 percent rating is warranted when leg 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when leg extension is limited to 15 degrees.  A 30 
percent rating is warranted when leg extension is limited to 
20 degrees.  A 40 percent rating is warranted when leg 
extension is limited to 30 degrees.  A 50 percent rating is 
warranted when leg extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261 (2004).  

Separate ratings may be warranted in specific circumstances 
based on either limited knee extension or limited knee 
flexion.  VAOPGCPREC 9-2004 (Sep. 17, 2004).

Slight impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating.  Moderate 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 20 percent rating.  Severe impairment 
of the knee with recurrent subluxation or lateral instability 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257 
(2004).

Ankylosis of the knees is not indicated in this case; thus, 
those particular criteria do not apply here.  38 C.F.R. § 
4.71a, DC 5256 (2004).

When evaluating joints on the basis of limited motion, the VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2004).  These determinations should be made by an 
examiner and should be portrayed in terms of the additional 
loss in range of motion due to these factors, including with 
repeated use and during flare-ups.  See DeLuca, supra.

On VA examination in April 1999, the veteran described 
aggravation of knee pain on prolonged standing.  He had been 
using knee braces.  On overexertion, he had some knee 
swelling; sometimes his knees would give out.  He walked with 
a mild limp because of knee problems.  He had moderate 
tenderness on either side of the patella, bilaterally.  
However, he had full range of flexion of 140 degrees and of 
extension of 0 degrees.  He had moderate pain in the knee 
joints and crepitus associated with movements of both knee 
joints, left slightly worse than right.  Knee X-rays showed 
no bone or joint abnormality.  The diagnosis was bilateral 
retropatellar pain syndrome and mild to moderate functional 
loss due to pain.  

VA treatment records from 2000 to 2004 reflect the veteran's 
complaints of knee pain, worse on the left.  Pain was worse 
on activity, without relief from over the counter 
medications.  He also has been diagnosed with diabetes 
mellitus and is receiving podiatry care for associated 
symptoms.  

On VA examination of the feet in July 2000, it was noted that 
the veteran walked with difficulty because of knee pains.  At 
the time, he was not using assistive devices, but he wore 
soft braces.

On physical therapy in July 2000, the veteran stated that he 
could work only part time because of pain and anemia.  Left 
knee range of motion was within normal limits, but the 
patella moved to the lateral side with quadriceps 
contraction.  He had a rather severe Clark's sign; laxity was 
questionable.  Despite knee strengthening, the pain had never 
stopped.    

An August 2000 CT scan of the knees was normal.  On treatment 
in August 2000, it was noted that he needed crutches to walk 
and that he was also using leg braces.  He reported having 
fallen three days earlier; he stated that he did not fall 
often if he used his crutches.  Assistive equipment was 
ordered for the veteran, including a wheelchair and Canadian 
crutches.  

In February 2001, the veteran continued having knee pain, 
with buckling.  Although lower extremity motor strength was 
normal, there was ligamentous laxity in both knees.  The 
examiner ordered knee orthotics.  A July 2001 CT scan of the 
knees showed no gross mass or bony abnormality.  February and 
December 2001 X-rays of the knees were normal, without 
evidence of fracture, dislocation, arthritis, bone 
destruction, or loose body.  However, a December 2001 MRI of 
the left knee revealed mild to moderate subluxation medially 
of the condyles on the plateau.  There also was a small 
amount of fluid around the left lateral condyle.  There was 
sclerosis along the medial tibial plateau secondary to joint 
space narrowing.  The cruciate ligaments were intact, and the 
menisci were unremarkable.  The impression was degenerative 
joint disease.    

The veteran testified before the Board in February 2002; he 
walked with the use of two Canadian crutches.   He stated 
that his knees hurt and that he wore braces.  He also stated 
that there was flapping and giving out of the knees, leg 
weakness, swelling, and grinding.  He remarked that he was 
losing time from work due to left knee pain.  He described 
his treatments, including the use of a wheelchair.  Although 
he was working as a truck driver, his employer had been 
helpful and understanding with regard to his disabilities.  

In October 2002, it was noted that his left knee was tender 
anteriorly.  There was no erythema or increased heat in the 
knees.  Ambulation was antalgic.

In August 2003, he complained of occasional knee pain with 
instability and locking of both knees, worse on the left; he 
also complained of left knee pain especially when pressing 
down on the anterior aspect of the left patella.  It was 
noted that he been using knee braces and had used crutches 
and a wheelchair since 1996.  Examination revealed a positive 
patella grind test and tenderness to palpation of the lateral 
joint line of the left knee.  The assessment was 
patellofemoral osteochondral defect with left knee lateral 
meniscus post-horn tear.  He was placed on a wait list for 
arthroscopy of the left knee and debridement.  

The veteran underwent a VA examination of his knees in August 
2003.  The examiner noted that the veteran had been 
complaining of intermittent buckling of his left knee and had 
received gait training bilateral Lofstrand crutches.  He also 
had received physical therapy.  He also had been using 
bilateral knee braces and a wheelchair.  He stated that his 
knee (and back) problems had been affecting his job as a 
truck driver and his daily activities to a moderate extent.  
The knee pain was constant bilaterally, and it was worse in 
the left knee.  He reported instability and locking of the 
left knee.  He described mild stiffness, but he had not 
noticed much swelling.  The left knee pain was pressure-like.  
Precipitating factors included walking, standing, driving, 
and crawling.  The pain level in the left knee was 7 out of 
10 on a constant basis; in the right knee, it was 4.  On 
physical examination, the veteran walked with an antalgic 
gait and with crutches.  There was no swelling or effusion of 
the knees, but he had tenderness around both patellae in the 
knee joints, left slightly worse than right; patellar 
compression also produced bilateral knee pain, left worse 
than right.  Both knee joints had full range of flexion of 
140 degrees and of extension of 0 degrees.  However, there 
was mild to moderate pain in the left knee, as well as mild 
left knee crepitus.  The diagnosis was degenerative joint 
disease of the left knee, with moderate functional loss due 
to pain and a hinged knee brace for left knee instability.  
The diagnosis also was retropatellar pain syndrome of the 
right knee with mild functional loss due to pain.  

On VA treatment in February 2004, the veteran indicated that 
he had pain in his right knee, but that the left knee hurt 
more.  A left knee X-ray was normal.  On physical 
examination, neither knee had swelling or sign of infection.  
Their ranges of motion were normal, without pain on range of 
motion.  There was pain on weight-bearing.  The assessment 
was knee pain, left more than right.  The examiner commented 
that the symptoms of pain were far more than the 
investigation showed.  There also was an impression of 
patellofemoral osteochondral defect; arthroscopy was advised.  
(There were similar findings throughout the period from 2001 
to 2004.)  

May 2004 X-rays of the knees were normal, without evidence of 
fracture or dislocation; the joint spaces were within normal 
limits.  

With regard to both knees, the Board notes the veteran's 
reported and observed difficulties in with walking; he has 
also used Canadian crutches and a wheelchair.  The Board also 
notes that as recently as February 2004, the veteran's pain 
symptoms were described as "far more" than physical 
observation and examination have warranted.

With regard to the right knee, the evidence of record, 
including the veteran's testimony, supports a finding of no 
more than moderate disability due to recurrent subluxation of 
the right knee joint.  He has tenderness in the right knee 
joint, but not any swelling.  The veteran has also stated 
that pain is less in the right knee than in the left knee.  
The Board has also considered whether the veteran's right 
knee disability has produced any limitation of motion or 
disability under any other applicable diagnostic code, but 
the ranges of motion described above do not support any 
rating higher than 20 percent for retropatellar pain syndrome 
of the right knee, even when functional loss due to pain is 
considered.  Moreover, there is no evidence of right knee 
arthritis so as to warrant separate ratings based on 
limitation of motion due to arthritis and subluxation or 
instability of the right knee joint.  See VAOPGCPREC 9-98 
(Aug. 14, 1998); VAOPGCPREC 12-97 (July 1, 1997).  

With regard to the left knee, the veteran's claim for a 
higher rating involves two separate components: the 
retropatellar pain syndrome and the degenerative arthritis.  
See VAOPGCPREC 9-98; VAOPGCPREC 12-97.    

The maximum available rating (30 percent) has already been 
assigned under DC 5257, based on recurrent subluxation or 
lateral instability due to the retropatellar pain syndrome.  
Thus, no higher rating is available for retropatellar pain 
syndrome of the left knee under this diagnostic code.  

Thus, the Board must consider whether a higher rating is 
warranted based on the degenerative arthritis.  However, as 
the above examination reports and clinical records 
demonstrate, the veteran's left knee has generally full range 
of motion.  While there is tenderness, constant pain, and 
even crepitus, there is no evidence that such limitation of 
motion results in limitation of flexion to 45 degrees or less 
(DC 5260) or limitation of extension to 10 degrees or more 
(DC 5261).  Even when taking into consideration the 
limitation of motion due to pain, as required under 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, supra, there is no showing of 
the required limitation that would warrant a rating higher 
than the 10 percent rating already in effect for degenerative 
joint disease of the left knee.  

Under DCs 5003 and 5010, in the absence of limitation of 
motion, a 20 percent rating is warranted with X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations.  However, as noted above, when considering the 
effects of pain, there is in fact some limitation of left 
knee motion, albeit to a noncompensable degree.  The 20 
percent rating applies only to instances without limitation 
of motion (and involving two or more major joints or two or 
more minor joint groups).  Thus, evaluation of this aspect of 
the veteran's left knee disability involves the parts of DCs 
5003 and 5010 pertaining to limitation of motion.  Where such 
limitation of motion is not compensable, a 10 percent rating 
is assigned.  Since a 10 percent rating is already assigned 
for degenerative joint disease, no higher rating is available 
under DC 5003 or under any relevant limitation-of-motion 
diagnostic code (DCs 5260, 5261). 

The Board notes that that in mid-2003, the veteran was put on 
a wait list for arthroscopy and debridement of the left knee 
joint.  However, at this point, the evidence does not support 
higher ratings for either aspect of the left knee disability. 

The preponderance of the evidence is against the claim for 
higher ratings for retropatellar pain syndrome of the left 
knee, for degenerative joint disease of the left knee, and 
for retropatellar pain syndrome of the right knee at any time 
since the original grants of service connection.  See 
Fenderson, supra.  Thus the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

4.  Low back disability

Service connection and a 20 percent rating are in effect for 
a low back disability consisting of mild central disc bulge 
of L5-S1 with pain.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DC 5003 (2004).  Limitation of motion 
must be objectively confirmed by findings such a swelling, 
muscle spasm, or satisfactory evidence of painful motion, but 
in the absence of limitation of motion a compensable rating 
for degenerative arthritis can be assigned when there is x-
ray evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups (10 percent), or x-ray evidence 
of the same with occasional incapacitating exacerbations (20 
percent).  In this case, there is limitation of motion of the 
veteran's lumbar spine, and the Board therefore turns to the 
appropriate criteria.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004).  

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  The code for intervertebral 
disc syndrome (DC 5243) permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2004).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2004).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum usable for calculating the combined range of 
motion.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

As of September 23, 2002, under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, intervertebral disc syndrome is rated 20 percent 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks in the past year; 40 
percent with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks in the past 
year; and 60 percent with incapacitating episodes having a 
total duration of at least six weeks in the past year.  
38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2004).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
Id., Note (1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  Codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded."  Schafrath, 1 Vet. App. at 592.

On VA examination in April 1999, the veteran described a 
stabbing pain in his right back and hip.  He walked with a 
mild limp.  He had tenderness of his upper thoracic and 
lumbosacral spine.  He had full range of motion of the 
thoracolumbar spine with mild pain in the lumbosacral area.  
He did not have paravertebral muscle spasm.  Straight leg 
raising to 90 degrees was negative.  Lumbosacral spine X-rays 
revealed no bone or joint abnormality.  The diagnosis was 
residuals of an injury with chronic low back pain and mild to 
moderate functional loss due to pain.

VA treatment records from 2000 to 2004 reflect ongoing 
complaints of low back and mid-thoracic spine pain, with 
references to lumbosacral radiculopathy.  He was using a 
micro TENS unit.  

A February 2000 X-ray of the lumbar spine was negative.  

On physical therapy in July 2000, the veteran stated that he 
could work only part time because of pain and anemia.  

An August 2000 MRI revealed disc protrusion centrally and to 
the left of the L5-S1 area, as well as a small central 
protrusion.  All other levels were within normal limits.  

The veteran testified before the Board in February 2002; he 
walked with the use of two Canadian crutches.   He stated 
that his back hurt sharply on some activities and motions.  
He also noted muscle spasms.  He described his treatments, 
including the use of a wheelchair.  Although he was working 
as a truck driver, his employer had been helpful and 
understanding with regard to his disabilities.  

In October 2002, it was noted that his low back was tender at 
the left lower paraspinal region.  There was no erythema or 
increased heat in the back.  Ambulation was antalgic.

The veteran underwent a VA examination of his spine in August 
2003.  The examiner noted that the veteran's complaints of 
chronic low back pain.  He had received a TENS unit and 
physical therapy for his back pain.  He reported constant 
pain (7 out of 10) that worsened on moving around; 
aggravating factors included bending, prolonged standing, and 
daily activities.  He used heat treatment and medications 
(both prescription and over-the counter) to relieve pain.  
His back pain periodically radiated to the left lower 
extremity, resulting in periodic tingling in his left leg and 
foot.  He had been using a wheelchair.  He stated that his 
back (and knee) problems had been affecting his job as a 
truck driver and his daily activities to a moderate extent.  
He also described increased fatigability and weakness with 
excessive and repetitive use of the lower back, such as on 
bending and picking up objects from the floor.  On 
examination, forward flexion beyond 80 degrees was associated 
with pain and was limited by pain and excess fatigability.  
Backward extension was 30 degrees.  Lateral flexion was 30 
degrees to either side.  Lateral rotation was to 30 degrees 
to either side, with some mild pain, but not paravertebral 
muscle spasm.  Straight leg raising test to 90 degrees was 
negative.  Muscle strength was bilaterally symmetrical and 
normal.  Deep tendon reflexes in the knees, ankles, and 
plantar dorsiflexors were 1-2+.  The diagnosis was chronic 
low back pain with mild central disc bulge of L5-S1, with 
intermittent lumbosacral radiculopathy symptoms, as well as 
degenerative spondylosis and degenerative disc disease of L4-
S1 on recent X-rays.  The functional loss due to pain of the 
thoracolumbar spine was mild to moderate.  He also had 
intermittent mid-thoracic pain with a history of muscle 
spasms, but with a normal CT scan.    

On VA treatment in February 2004, the veteran reported low 
back pain.  There was no tenderness on palpation of his low 
back.  However, on forward movement, he had pain at about 45 
degrees of flexion.  The examiner commented that the symptoms 
of pain were far more than the investigation showed.  (There 
were similar findings throughout the period from 2001 to 
2004.)

None of this evidence relating to the veteran's low back 
disability meets any of the criteria for an increased rating, 
either under the prior rating criteria or the new rating 
criteria.  The examinations show no more than mild to 
moderate functional loss for the veteran's thoracolumbar 
spine.  Under the older criteria, he had no more than 
moderate limitation of motion of the lumbar spine or no more 
than moderate intervertebral disc syndrome with recurring 
attacks.  38 C.F.R. § 4.71a, DCs 5292, 5293 (2001).  Under 
the new criteria, he lacks the particular quantitative 
limitation of lumbar spine motion or the amount of 
incapacitating episodes required under either the General 
Rating Formula for Diseases and Injuries of the Spine or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 
of 38 C.F.R. § 4.71a (2004).

Thus, the preponderance of the evidence is against the claim 
for a higher rating for a low back disability at any time 
since the original grants of service connection.  See 
Fenderson, supra.  Thus the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

Veterans Claims Assistance Act of 2000

The Board must also consider if the VA has complied with all 
extant laws and regulations governing the duty to notify and 
to assist the veteran with regard to his claims.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), was 
signed into law.  This enhanced the notification and 
assistance duties of the VA to claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision regarding the 
claims on appeal rating for a duodenal ulcer was in January 
2000, that is, before the VCAA's enactment on November 9, 
2000.  

However, even under Pelegrini, the notices regarding the 
veteran's claims informed him of the bases for the relevant 
decisions, what types of evidence would be needed, and how 
the evidence would be secured.  The Board also concludes that 
any defect that may exist with regard to the timing of the 
VCAA notice to the veteran was harmless because of the 
extensive, thorough, and informative notices provided to him 
throughout the adjudication.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claims, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  

The VA's thorough notices of all matters required by the VCAA 
and its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  The RO sent the veteran 
correspondence in July 2003; a statement of the case in March 
2000; and supplemental statements of the case in November 
2000, December 2003, and June 2004.  The correspondence and 
adjudicative documents discussed specific evidence and the 
particular legal requirements applicable to the veteran's 
claims.  Taken together, all of these documents discussed the 
evidence considered and the pertinent laws and regulations, 
including provisions of the VCAA and the reasons for the RO's 
decision.  There can be no harm to the veteran, as the VA has 
made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Thus, through discussions in correspondence, the rating 
decision, and the statement of the case, the VA has informed 
the veteran of the evidence necessary to substantiate his 
claims.  He has been informed of his and the VA's respective 
responsibilities for providing evidence.  

The VA has also obtained all of the identified medical 
records that are available.  Thus, all of the identified and 
available medical evidence has been received.

Additionally, the VA has provided the veteran with a VA 
examination to assess the current severity of his service-
connected duodenal ulcer disability.  The Board also notes 
that the 2003 VA examination suggested the performance of 
esophagogastroduodenoscopy would possibly be more beneficial 
to support the veteran's claim.  However, the examiner did 
describe the veteran's ulcer disability as consisting of a 
significant history of symptoms.  This description, along 
with the extensive evidence already of record is sufficient 
to enable the Board to evaluate the veteran's duodenal ulcer 
disability in terms of the criteria of DC 7305.  Thus, 
despite the examiner's suggestion on the 2003 VA examination, 
there is no indication that the symptoms and findings 
reported on that examination or in the other available 
evidence are insufficient.

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
deficiencies are harmless error.


ORDER

A rating higher than 30 percent for retropatellar pain 
syndrome of the left knee is denied.

A rating higher than 10 percent for degenerative joint 
disease of the left knee is denied.

A rating higher than 20 percent for retropatellar pain 
syndrome of the right knee is denied.

A rating higher than 20 percent for a low back disability is 
denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


